
	

113 S651 IS: Thompson Divide Withdrawal and Protection Act of 2013
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 651
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the withdrawal and protection of certain
		  Federal land in the State of Colorado, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Thompson Divide Withdrawal and
			 Protection Act of 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Thompson
			 Divide in western Colorado is an area comprised of Federal and non-Federal land
			 that provides important watershed, scenic, rec­re­a­tion­al, wildlife, and
			 other benefits to the general public and local communities;
				(2)the Thompson
			 Divide provides rural character, a robust agriculture-based economy, and
			 outstanding recreational and sporting opportunities to many surrounding
			 communities; and
				(3)the Thompson
			 Divide provides important spring and summer grazing land for historical
			 ranching operations.
				(b)PurposesThe
			 purposes of this Act are—
				(1)subject to valid
			 existing rights, to withdraw certain Federal land and mineral rights in the
			 Thompson Divide Withdrawal and Protection Area from—
					(A)disposition under
			 the mineral and geothermal leasing laws of the United States;
					(B)location, patent,
			 and entry under mining laws of the United States; and
					(C)all forms of
			 appropriation or disposal under the public land laws; and
					(2)to allow for the
			 retirement, purchase, donation, voluntary exchange, or other acquisition of
			 mineral and other interests in land from willing sellers within the Thompson
			 Divide Withdrawal and Protection Area.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Thompson Creek Divide
			 Proposed Withdrawal and dated May 31, 2012.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Thompson Divide
			 Withdrawal and Protection AreaThe term Thompson Divide
			 Withdrawal and Protection Area means the Federal land consisting of the
			 approximately 183,000 acres depicted on the map as Thompson Creek Divide
			 Proposed Withdrawal.
			4.Thompson Divide
			 Withdrawal and Protection Area
			(a)In
			 generalSubject to valid existing rights, the Thompson Divide
			 Withdrawal and Protection Area is withdrawn from all forms of—
				(1)entry,
			 appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(b)SurveysThe
			 exact acreage and legal description of the Thompson Divide Withdrawal and
			 Protection Area shall be determined by surveys approved by the Secretary, in
			 consultation with the Secretary of Agriculture.
			(c)Acquisition of
			 mineral rights
				(1)Notification
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Agriculture,
			 shall provide written notice to holders of valid existing mineral leases or
			 other mineral interests within the Thompson Divide Withdrawal and Protection
			 Area of the potential opportunity for donation, voluntary exchange, or other
			 relinquishment of those rights for retirement under this Act.
					(B)Notification to
			 SecretaryOn receipt of the notification under subparagraph (A),
			 a holder of a valid mineral lease or other mineral interest within the Thompson
			 Divide Withdrawal and Protection Area may submit a written notice to the
			 Secretary of the interest of the holder in the retirement or other conveyance
			 of that right for withdrawal and protection purposes.
					(C)List of
			 interested holdersThe Secretary shall prepare a list of
			 interested holders under subparagraph (A) and make the list available
			 to—
						(i)the
			 Secretary of Agriculture;
						(ii)any non-Federal
			 nonprofit organization described in section 170(h) of the Internal Revenue Code
			 of 1986; or
						(iii)any person
			 interested in acquiring a right for retirement under this Act.
						(2)Withdrawal and
			 retirementIf any mineral lease or other mineral interest is
			 relinquished, donated to, exchanged, or otherwise acquired by the United States
			 wholly or partially within the Thompson Divide Withdrawal and Protection Area
			 under this Act or under the authority of the Secretary or the Secretary of
			 Agriculture, respectively the land shall, without further action by the
			 Secretary concerned, be automatically withdrawn from all forms of—
					(A)entry,
			 appropriation, and disposal under the public land laws;
					(B)location, entry,
			 and patent under mining laws; and
					(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(3)ProhibitionThe
			 Secretary and the Secretary of Agriculture shall not use Federal funds to
			 repurchase any valid Federal mineral lease or other mineral interest within the
			 Thompson Divide Withdrawal and Protection Area.
				(4)Applicability
					(A)Existing
			 rightsNothing in this Act expands, diminishes, impairs, or
			 otherwise affects any valid existing mineral leases, mineral interest, or other
			 private property rights wholly or partially within the Thompson Divide
			 Withdrawal and Protection Area, including access to the leases, rights, or land
			 in accordance with applicable Federal, State, and local laws (including
			 regulations).
					(B)Prior lease
			 salesNothing in this Act prohibits the Secretary from taking any
			 action necessary to issue, deny, remove the suspension of, or cancel a lease or
			 any sold lease parcel that has not been issued pursuant to any lease sale
			 carried out prior to the date of enactment of this Act, including the
			 completion of any requirements under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
					
